Citation Nr: 1602323	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  08-11 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent from May 9, 2008 for sensory loss of the left median nerve, status post laceration.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1972 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied a rating in excess of 10 percent for the Veteran's sensory loss of the left median nerve, status post laceration.  

In September 2011, the Board assigned a 30 percent rating for such disability prior to May 9, 2008, and a 50 percent rating thereafter.  The Board then remanded the issue of entitlement to a rating in excess of 50 percent for the left median nerve injury beginning May 9, 2008 for further development.  The case was subsequently remanded again in January 2014 and March 2015.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran is left hand dominant.  

2.  For the period beginning May 9, 2008, the Veteran's sensory loss of the left median nerve, status post laceration, has been manifested by no more than severe incomplete paralysis of the median nerve and asymptomatic scarring, which is not of a size to warrant a separate compensable rating and does not result in functional impairment.    


CONCLUSION OF LAW

For the period beginning May 9, 2008, the criteria for a rating in excess of 50 percent for sensory loss of the left median nerve, status post laceration, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.6, 4.7, 4.120, 4.124a, Diagnostic Code (DC) 8515 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277   (2009).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2006 letter, which was resent in December 2006 to the Veteran's updated address and provided prior to the initial unfavorable decision issued in March 2007, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records and post-service treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, pursuant to the September 2011 remand, the AOJ requested that the Veteran complete an authorization form for a private physician, Dr. P.L., whom the Veteran identified as his private physician who treated him for his median nerve injury.  While the Veteran's completed authorization form for Dr. P.L. was received by VA in August 2012, VA received no response from the physician.  Pursuant to the January 2014 and March 2015 Remands, VA again requested that the Veteran complete an updated authorization form for Dr. P.L. in February 2014 and May 2015 letters, respectively.  No response from the Veteran was received.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Veteran was afforded VA examinations in August 2008, July 2012, and June 2015 in order to assess the severity of his left median nerve injury.  The Board finds that the examinations are adequate in order to evaluate such service-connected disability as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  While the Veteran's representative argued that the August 2008 VA examination report was inadequate as it pertains to the instant claim because the examination was outdated, see August 2011 Appellant's Brief,  the Veteran was afforded the July 2012 and June 2015 VA examinations for assessment of the current severity for his left median nerve injury.  Moreover, neither the Veteran nor his representative has alleged that his left median nerve injury has worsened in severity since the last VA examination in June 2015.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for increased rating and no further examination is necessary.

As indicated previously, in September 2011, January 2014, and March 2015, the Board remanded the instant matter for additional development.  Specifically, the remands instructed the AOJ to request that the Veteran identify any private healthcare providers, to include Dr. P.L., who had treated the Veteran for the claimed disability and to obtain all identified records and updated VA treatment records.  The remands also requested that the AOJ afford the Veteran VA examinations for his service-connected left median nerve injury to determine the current severity of his disability.  As noted, VA sent February 2014 and May 2015 letters to request that the Veteran complete authorization forms for Dr. P.L.  No response from the Veteran was received.  However, the AOJ has associated updated VA treatment records with file.  Furthermore, the July 2012 and June 2015 VA examination reports relevant to the instant claim have been associated with the claims file.  Therefore, the Board finds that the AOJ has substantially complied with the September 2011, January 2014, and March 2015 remand directives such that no further action is necessary in this regard.  See D'Aries, supra; Dyment, supra.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. 
§ 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.   Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran contends that he is entitled to a higher rating for his left median nerve injury due to the pain and functional impairment he experiences, specifically, loss of strength in his left hand, such as having difficulty writing and tending to drop objects.  

DC 8515 provide the rating criteria for paralysis of the median nerve, as well as neuritis and neuralgia of those nerves.  Complete paralysis of such nerve, which is rated as 70 percent disabling for the major arm, and as 60 percent disabling for the minor arm, contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phlanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, and pain with trophic disturbances.  Disability ratings of 10 percent, 30 percent, and 50 percent are assignable for incomplete paralysis which is mild, moderate, or severe in degree, for the major arm, and as 10 percent, 20 percent, and 40 percent, for the minor arm, respectively.  38 C.F.R. § 4.124a, DC 8515.  As the evidence of record, to include VA examinations, reflect that the Veteran is left hand dominant, the ratings referable to the major arm are for consideration.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.   Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.
	
In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Descriptive words such as "slight," "moderate" and "severe" as used in the various DCs are not defined in VAs Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Evidence relevant to the current level of severity of the Veteran's left upper extremity nerve disorder includes VA examination reports dated in August 2008, July 2012, and June 2015; private and VA treatment records; and lay statements from the Veteran and his sister.  

In May 2008, the Veteran's private physician, Dr. M.T.H., noted the Veteran's report that he has experienced left hand and wrist pain with numbness and tingling since an unsuccessful nerve transplant procedure during service.  The Veteran reported that the numbness and tingling have worsened.  There was also pain in the left shoulder and upper arm.  As such, an electromyography/nerve conduction studies (EMG/NCS) were performed.  The impression was that there was an abnormal study with evidence for a severe left median nerve injury.  The decrease in insertional activity marked this as an old injury, with retrograde demyelination seen.  There was no evidence for active denervation.  There was an isolated increased ulnar sensory latency of uncertain significance.  There was no evidence by this study for a cervical radiculopathy affecting the left arm.

In a June 2008 letter, the Veteran's sister relayed that the Veteran could not handle pots and pans or push microwave buttons.  He also could not dress himself without assistance as it is very hard for him to button his shirts and to tie his shoes and ties.  She further noted that the Veteran had difficulty cleaning himself after bodily functions.

In a June 2008 letter, the Veteran reported that his left hand hurts constantly.  He indicated that he was losing muscle use in his left hand and that he now works slower because of hand difficulties.  At times he drops mail and has a hard time working with a computer.  He noted that he cannot lift weight or pull the trigger on a pistol.  Likewise, he cannot lift weights and has difficulty buttoning shirts, tying shoes, combing his hair, taking pots out of oven, and washing up.  He reported a lump on his left wrist, as well as a permanent scar.  According to the Veteran, he has arthritis in the left wrist because the muscle has gotten weaker.  The Veteran further reported that he has difficulty fastening jewelry and wiping himself.   

During the August 2008 VA examination, the Veteran reported that he has suffered from his left median nerve injury, status post laceration, since 1972.  The Veteran reported abnormal sensations, to include tingling and numbness, that occurred constantly.  There was no anesthesia, weakness of the affected parts, or paralysis of the affected parts.  The VA examiner noted that the Veteran was being treated with Tylenol.  The VA examiner also noted that the functional impairment from the left median nerve injury was loss of strength in hand.  

Examination of the skin revealed a level scar present at the left volar wrist measuring 6.75 cm by 0.5 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation or abnormal texture of either scar.  

Peripheral nerve examination revealed paralysis of the median nerve at the left wrist.  The VA examiner also noted that there was motor dysfunction demonstrated by absent thenar eminence and that left hand motor power was 0/5.  There was sensory dysfunction demonstrated by left thumb, index, and middle fingers.  Neurological examination of the upper extremities revealed that motor function and sensory function was abnormal.  The left upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.  The right upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.  The diagnosis was sensory loss of left median nerve, status post laceration.  The etiology of the median nerve disorder was an unsuccessful nerve transplant with residual scar over wrist and posterior calf.  The subjective factors were the loss of sensation in left radial 3 fingers and strength of left thenar eminence.  The objective factors were anesthetic left radial three fingers, loss of strength on thenar eminence, and well healed scars at the wrist.  In the remarks, the examiner stated that the effect of the condition on the Veteran's daily activity is loss of strength left thumb and loss of sensation in left thumb and index fingers.  

During the July 2012 VA examination, the Veteran reported that his left hand was the dominant hand.  With regard to the history of his left hand injury, the Veteran related that he was injured during basic training during service when something stuck in his left middle finger.  The VA examiner noted that a left wrist surgery was performed after the injury.  The VA examiner noted the Veteran's report of difficulty buttoning his shirt, using the computer, opening a bag of snacks, and tying his shoes, although it was noted that the Veteran could undress himself.  The VA examiner noted that the Veteran has worked as a mail carrier for over 25 years and that he has been retired since July 2008 after having 4 surgeries on his left and right shoulders.  The VA examiner found that the Veteran's left hand showed minimal atrophy of thenar and that there was no inclination.  The left index finger was normal, while the left middle finger tip was deformed, with finger flexion gap of less than 1 inch to proximal crease.  The VA examiner noted a scar on the left wrist that was 8 centimeters long, although the scar was not inflamed and not painful.  The Veteran's left thumb was noted to be normal and that there was normal opposition and abduction.  The VA examiner noted that the Veteran was able to do opposition and make a fist, although such movement was graded at 4/5 and weaker than with right hand fist.  Pronation was normal and there was no pain or trophic disturbances reported.   The VA examiner opined that the Veteran's paralysis from left median nerve injury was not complete or severely incomplete, while it appeared that the median nerve was mildly affected at wrist.  The VA examiner stated that there was incomplete paralysis sand that the severity was mild.  

With regard to symptoms, the VA examiner noted that Veteran had mild intermittent pain and paresthesias and/or dysesthesias his left upper extremity.  The Veteran had mild numbness in his left upper extremity, as well.  On muscle strength testing, the VA examiner graded the Veteran's elbow flexion at 5/5 for his left elbow, 5/5 for left elbow extension, 4/5 for left wrist flexion, 4/5 for left wrist extension, 4/5 for left hand grip, and 4/5 for pinch (thumb to index finger).  The VA examiner also noted that the Veteran did not have muscle atrophy.  The Veteran's left biceps reflex examination revealed 2+, and left triceps reflex was 2+.  On sensory examination, the VA examiner noted decreased sensation for left hand/fingers and that the Veteran did not have trophic changes attributable to peripheral neuropathy.  The Veteran's left hand was negative for Phalen's sign as well as Tinel's sign.  Further, the VA examiner noted that the Veteran did not require any assistive device and that there was no functional impairment such that no effective function remained other than that which could be served by an amputation with prosthesis.  The VA examiner further noted that the Veteran's left median nerve injury did not impact his ability to work.   

In a June 2015 VA examination report, the Veteran again reported that his left hand was the dominant hand.  The VA examiner noted the May 2008 EMG study that showed severe left median nerve injury without ongoing nerve damage or denervation.  The VA examiner commented that, while the reaction of the nerve that provides movement was prolonged, there was a reaction present making the paralysis incomplete.  Further, the VA examiner found that with regard to sensory nerve, the paralysis was complete with no reaction to the testing.  The VA examiner noted that the functional loss due to atrophy, deformity, defective opposition, or excessive deviation to ulnar was likely minimal to none.  The VA examiner commented that there has never been evidence of right hand pathology in testing or complaint.  The current symptoms were noted to be unchanged since the July 2012 VA examination, such that there was still loss of sensory in last 3 fingers of left hand and subjective weakness of grip.  The VA examiner further noted that the Veteran reported difficulty with writing, which was the chief functional loss according to the Veteran's report.  The Veteran also reported tending to drop objects.  It was noted that the Veteran had a scar that measured 6 cm, and was linear, non-keloid, and asymptomatic. 

With regard to symptoms, the VA examiner noted that there was mild paresthesias and/or dysesthesias in left upper extremity, moderate numbness in left upper extremity, and no intermittent pain in left upper extremity.  On muscle strength testing, the Veteran's left elbow flexion and extension were 5/5, left wrist flexion was 5/5, left wrist extension was 4/5, left grip was 4/5, and left pinch (thumb to index finger) was 4/5.  The VA examiner found that the Veteran did not have muscle atrophy.  On reflex exam, the Veteran's left bicep was 2+ and left tricep was 2+.  On sensory exam, the Veteran's left shoulder and inner/outer forearm were normal, while left hand/fingers were decreased.  The VA examiner noted that the Veteran did not have trophic changes attributable to peripheral neuropathy.  While the Veteran's left hand was positive for Phalen's sign, Tinel's sign was negative.  

With regard to the severity of the Veteran's left median nerve, the VA examiner found incomplete paralysis and that it was moderate.  The VA examiner further found that there was no functional impairment of an extremity such that no effective function remained other than that which could be equally well served by an amputation with prosthesis.  The VA examiner found that the Veteran's peripheral nerve condition had a functional impact on his ability to work because the Veteran was unable to perform assembly line work due to partial loss of fine motor skills.   

Also of record are VA treatment records dated through May 2015 that include a September 2012 VA treatment record reflecting an impression of prolonged left median motor latency and a suggestion of a long standing left demyelinating, as well as axonal median motor and left median sensory neuropathy.         

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for his service-connected left median nerve injury for the period beginning May 9, 2008, as such has been manifested by no more than severe incomplete paralysis of the median nerve for the entire appeal period.  As indicated previously, a higher rating under DC 8515 is warranted only for complete paralysis of the median nerve.

However, based on the foregoing, the Board finds that there is no evidence of complete paralysis of the Veteran's left median nerve.  While the August 2008 VA examiner noted that there was paralysis of the median nerve at left wrist, the VA examiner found that reflex examinations of the left upper extremity revealed normal findings as to the biceps and triceps.  While the July 2012 VA examiner noted that the Veteran suffered from mild intermittent pain and parenthesias and/or dysesthesias in his left upper extremity, the VA examiner charactercharacterized the level of the Veteran's disability as mild incomplete paralysis.  The July 2012 VA examiner further found that, while there was decreased sensation in the Veteran's left hand and fingers, he did not have trophic changes, and that his left hand showed minimal atrophy of thenar and that there was no inclination.  Furthermore, the July 2012 VA examination showed that pronation was normal and the Veteran was able to do opposition and make a fist, although such movement was rated as active movement against some resistance and weaker than with right hand fist.  While the June 2015 VA examiner found that the Veteran's sensory nerve was completely paralyzed with no reaction to the testing, the VA examiner noted that, with regard to the nerve reaction as to the median nerve, the paralysis was incomplete because there was a reaction, although it was prolonged.  The June 2015 VA examiner characterized the Veteran's disability as moderate incomplete paralysis.  

Therefore, the Board finds that a rating in excess of 50 percent beginning May 9, 2008 is not warranted pursuant to DC 8515 as there is no evidence of complete paralysis of the left median nerve at any time pertinent to the appeal.  

The Board has considered whether the Veteran is entitled to a higher or separate rating under any other applicable DC referable to nerves.  In this regard, while the June 2015 VA examiner noted a mild incomplete paralysis of the left ulnar nerve, there is no indication that such is related to the Veteran's median nerve injury.  In this regard, the August 2008 and July 2012 VA examinations found that left ulnar nerves were normal and that no nerves other than the left median nerve was affected by the Veteran's left median nerve injury.  Therefore, a higher or separate rating under any other DC pertaining to the impairment of nerves is not warranted.  Likewise, as there are no other symptoms outside of the previously discussed neurological impairments, the Board finds that no other DCs are potentially applicable.

In addition, the Board notes that the Veteran has a scar associated with his left median nerve injury.  In this regard, the August 2008 VA examiner noted that the Veteran had a well-healed scar at the left volar wrist.  There was no tenderness, disfigurement, instability, inflammation, keloid formation, or abnormal texture.  During the July 2012 VA examination, the Veteran's scar was not found to be painful and/or unstable, and that the total area of the scar was not greater than 39 square centimeters.  Additionally, the June 2015 VA examiner noted that the scar was linear, measuring 6 centimeters and that it was asymptomatic and non-keloid.     As such scar is asymptomatic, not of a size to warrant a compensable rating, and does not result in functional impairment, the Board finds that a separate rating for scar associated with the Veteran's left median nerve disability is not warranted.  38 C.F.R. § 4.118, DCs 7800-7805.

The Board has carefully reviewed and considered the Veteran's and his sister's statements regarding the severity of his left median nerve injury.  The Board also acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran and his sister are competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's and his sister's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected left median nerve injury; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  The rating criteria under Diagnostic Code 8515 contemplate the Veteran's symptoms, to include feelings of weakness and numbness in his left hand and resulting complications, to include difficulty gripping objects and tying his shoes.  There are no additional symptoms of his left median nerve injury, status post laceration, that is not addressed by the rating schedule.  To that end, nothing in the record indicates the Veteran has experienced complete paralysis during the pertinent appeal period. Furthermore, as discussed previously, there is a higher schedular rating for complete paralysis of the median nerve.   Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected left median nerve injury, status post laceration.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In the instant case, the record reflects that the Veteran retired from the post office in July 2008 after 25 years as the result of surgeries on his bilateral rotator cuffs.  While his left median nerve injury results in functional loss, as discussed above, the Veteran has not alleged, and the record does not otherwise show, that such disability renders him unemployable.  Therefore, a TDIU is not raised in the instant case and, as such, need not be further addressed.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 50 percent for left median nerve injury beginning May 9, 2008.  Therefore, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.



ORDER

A rating in excess of 50 percent from May 9, 2008 for sensory loss of the left median nerve, status post laceration, is denied.  



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


